DAUKSCH, Judge.
This matter is before this court after remand “for consideration in light of DiGuilio.” 1 Long v. State, 494 So.2d 213 (Fla.1986).
It is our determination that there is a reasonable possibility the prosecutor’s comments, see original opinion Long v. State, 469 So.2d 1 (Fla. 5th DCA 1985), were such that the error affected the verdict and that appellant is entitled to a new trial. So, the judgment is reversed and this cause remanded for new trial.
REVERSED and REMANDED.
SHARP and COWART, JJ., concur.

. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).